Citation Nr: 1544148	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, and depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1970, to include service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In January 2009, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.  

In July 2009, the Veteran testified at a hearing before an Acting Veterans Law Judge who is no longer employed by the Board.  In an April 2012 letter, the Veteran was given an opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717 (2015).  In November 2014, the Board remanded this matter to schedule the Veteran for an additional hearing before a Veterans Law Judge at the RO.  The RO scheduled the Veteran for a September 2015 hearing and sent him appropriate notification, but the Veteran failed to appear for the hearing and has not requested rescheduling.  Therefore, the Board finds that he has been provided his opportunity for a hearing and that his request to testify before the Board is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran has reported having a psychiatric disorder, including PTSD, since service and has reported the onset of various psychiatric symptoms as having occurred after service.  Service personnel records document the Veteran's in-country Vietnam service from December 17, 1968, to June 13, 1970.  He was stationed at Bien Hoa Air Base.  Post-service treatment records document treatment for PTSD, major depressive disorder, and substance abuse, among other conditions. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

Regarding in-service stressors, the Veteran testified that he was "shot at every morning for three months" while stationed in Vietnam and that the Bien Hoa Air Base came under enemy mortar attacks during the Tet Offensive.  He also asserts that he witnessed dead bodies stacked and covered in Lyme behind his barracks in Vietnam and he saw a Vietnamese girl burning alive.   The Veteran also submitted an October 2010 statement that while training to become a military police officer, his roommate sexually assaulted him.  He stated that he remembered signing a police report.

The Board finds that further development is necessary in order to corroborate the Veteran's remaining claimed stressors.

For claims for service connection for PTSD, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon a friendly military aircraft, and the veteran's response to the particular event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (3) (2015).

If a PTSD claim is based on in-service personal assault, evidence from sources other than an appellant's service records may corroborate the account of the stressor incident. Such evidence includes information regarding any in service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as lay statements from anyone that the Veteran may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.), friends, and fellow service-members. 38 C.F.R. § 3.304(f)(5) (2015). 

In this case, the Veteran was not provided notice for PTSD claims based on fear of hostile military or terrorist activity, or personal assault.  Therefore, a remand is necessary to ensure that the Veteran is provided proper notice for the PTSD claims based on a fear of hostile military or terrorist activity or personal assault. 38 C.F.R. § 3.304(f)(3)-(5) (2015).

In addition, the Veteran asserts that he remembered signing a police report with regard to a claimed sexual assault in service.  The Veteran has reported that the assault occurred on May 28, 1968, at Lackland Air Force Base, Texas.  A remand is warranted to obtain any military police reports or Criminal Investigation reports pertaining to that alleged incident from the appropriate sources.  
 
While the record shows that the Veteran did not report for a VA examination in, he most recently attended a VA examination in November 2014 to address a hearing loss claim.  As there is no copy of the letter that was sent to him notifying him of the most recent VA examination to address the etiology of any diagnosed psychiatric disability, the Board will resolve reasonable doubt in favor of the Veteran, and remand this matter to schedule the Veteran for a VA examination by a psychologist or psychiatrist.  The Veteran is advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim.  38 C.F.R. § 3.655 (2015).
Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran's current address is of record.  Issue the Veteran notice regarding claims for service connection for PTSD based on personal assault and claims based on a fear of hostile military or terrorist activity.  Also request that he provide information and releases so that VA can request treatment records relating to the disability on appeal.  In the alternative, advise the Veteran that he may submit medical evidence to support the claim.  

2.  Attempt to obtain from the appropriate records repository, archive, agency, or other entity, the Military Police report or Criminal Investigation report, if any, associated with an alleged May 1968 assault that occurred while the Veteran was stationed at Lackland Air Force Base, Texas.  All efforts to obtain the report should be documented, and that documentation should be associated with the claims file.

3.  Associate all outstanding records of VA treatment with the record.

4.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The examiner must review the claims file and should note that review in the examination report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the service medical records, service personnel records, and the post-service medical records.  The examiner should provide the following:

(a) Provide a full multiaxial diagnosis pursuant to DSM-IV and a diagnosis pursuant to DSM-5. Specifically state whether each criterion for a diagnosis of PTSD is met under both sets of criteria.  In doing so, the examiner is requested to discuss prior diagnoses of PTSD in the post-service medical records.  

(b) If a diagnosis of PTSD is warranted, the examiner should state the stressors that caused the PTSD and should indicate whether or not PTSD is due to the fear of a hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The examiner should specifically make a finding as to whether there are factors to support the finding that the reported personal assault in service occurred.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the account of the stressor incident.

(c) If any diagnosis other than PTSD is appropriate, the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including the reported assault in service, or that any psychosis developed within one year of separation from service in June 1970.  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

